The opinion of the Court, Shepley, C. J., Tenney, Howard and Appleton, J. J., was delivered by
Tenney, J.,
orally. —It is urged, by the respondent’s counsel, that exceptions do not lie to the decision of the Judge *198upon a question of fact. As to that position, we have no occasion to express an opinion. For it does not appear what decision he made upon the question of fact, or that he made any.
The fact of the complainant’s constancy or inconstancy to the accusation against the respondent not appearing to have been decided, we are left to an examination of the evidence. The burden of proving the inconstancy is upon the respondent, and we think the evidence does not satisfactorily prove it. Exceptions sustained.